Citation Nr: 0520555	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for disability 
characterized as gunshot wound (GSW) to left thigh, Muscle 
Group XIII, and rated as 40 percent disabling prior to 
January 23, 2001, and characterized as GSW to Muscle Groups 
XIII, XIV, XVI, XVII, and XVIII, left, rated as 50 percent 
disabling from January 23, 2001.   

2.  Entitlement to waiver of recovery of overpayment of VA 
compensation benefits in the calculated amount of $38,739.60, 
to include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1987 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision, among other 
things, continued the 40 percent disability rating that had 
been in effect since July 1, 1952, for residuals of gunshot 
wound (GSW) to the left thigh, Muscle Group XIII.  The 
veteran submitted a notice of disagreement in November 1987, 
and a statement of the case was issued in January 1988.  A 
timely substantive appeal was received in February 1988.

In March 1990, a memorandum received from the veteran's 
representative indicated that this claim was withdrawn from 
appeal.  That withdrawal was further noted in an April 1990 
Board decision.  The veteran subsequently argued in 2001 that 
this statement in the Board's 1990 decision was clearly and 
unmistakably erroneous (CUE) and that he never withdrew this 
claim.  In a July 2001 Board decision, it was concluded that 
the claim had not been properly withdrawn in 1990 because 
only the veteran, and not the representative, was authorized 
to withdraw the appeal.  However, the Board concluded CUE was 
not present in the April 1990 Board decision because it was 
not clear that the result would have been different if the 
Board had considered the merits of the claim.  The July 2001 
Board decision was affirmed by the United States Court of 
Appeals for Veterans Claims (Court) in September 2004.

During the proceedings at the Court, VA's Office of General 
Counsel suggested the veteran's appeal from the 1987 rating 
decision remained pending.  The Court suggested the veteran 
file a motion for reconsideration of the Board's 1990 
decision.  The veteran did so, and, in December 2004, the 
Board advised him that his motion for reconsideration was 
moot, as the issue had remained on appeal and pending from 
the October 1987 rating decision.  That is, therefore, the 
issue the Board now addresses.

In the meantime, a February 2003 rating decision 
recharacterized the veteran's service-connected disability to 
include gunshot wounds to Muscle Groups XIII, XIV, XVI, XVII, 
and XVIII, left, and assigned a 50 percent disability rating 
from January 23, 2001.  The veteran did timely appeal this 
decision in August 2003.  However, since it has subsequently 
been determined that the increased rating claim has, in fact, 
been on appeal to the Board from the 1987 rating decision, 
the evaluation of the disability from the date the veteran 
claimed an increase to the present is for consideration.  In 
October 2004, a videoconference hearing was held before the 
undersigned.

Unfortunately, despite the lengthy procedural history 
concerning this claim, the Board must now remand the issue 
for the reasons discussed below.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

As for the waiver issue identified above, the Board finds 
that the veteran filed a notice of disagreement with the July 
2003 decision by the Committee on Waivers and Compromises 
(Committee) of the Montgomery RO, which denied waiver of 
recovery of the overpayment at issue.  This is discussed in 
more detail in the REMAND below.

Issues not before the Board

The Board has completed a longitudinal review of the 
veteran's claims files.  In his August 2003 substantive 
appeal and several statements, he raises other issues, which 
are not before the Board at this time, for the following 
reasons.

After the February 2003 rating decision recharacterized the 
veteran's service-connected disability to include gunshot 
wounds to Muscle Groups XIII, XIV, XVI, XVII, and XVIII, 
left, and assigned a 50 percent disability rating from 
January 23, 2001, the veteran's notice of disagreement 
stated, "Consider CUE 3.105(a) for 1952 rating decision."  
At an informal conference with a Decision Review Officer in 
April 2003, he stated his condition had been under-rated 
since 1952, and he again raised CUE.  In his August 2003 
substantive appeal, the veteran stated, in part, that the 
prior evaluation of his disability under Diagnostic Code 
5313, rather than Diagnostic Code 5317, was "wrong," and 
that gluteus medius (Muscle Group XVII) was never rated until 
January 23, 2001, although it should have been rated back to 
1952.  It is clear from these statements that the veteran is 
claiming clear and unmistakable error (CUE) in the original 
rating decision of July 1953 that granted service connection 
for Muscle Group XIII and assigned a 40 percent rating.  The 
veteran has further alleged, see November 2002 statement, 
that the October 1987 rating decision was clearly and 
unmistakably erroneous to the extent it failed to consider 
and assign ratings for disability to other Muscle Groups.  
These CUE claims have not yet been considered and are 
REFERRED to the RO for appropriate action.

In the February 2003 substantive appeal, the veteran also 
claimed the disability rating for his drop foot condition 
should be retroactive to 1952.  This claim was denied by the 
Board in a January 2001 decision, which was affirmed by the 
Court in June 2002.

In an April 2003 statement sent to the RO, the veteran 
indicated, "Bronchitis 3.105a Clear Unmistakable error.  
Claim was denied BVA April 1999."  A July 2004 RO letter 
advised him that the April 1999 Board decision was final with 
respect to the denial of service connection for bronchitis 
and that the RO did not have the authority to review a Board 
decision for clear and unmistakable error.  As evidenced by 
the numerous motions submitted in the past, the veteran is 
aware of the steps that must be taken to file a motion 
concerning CUE in a Board decision.  Since he has not yet 
done so on this issue, the Board cannot consider it at this 
time.

As noted in a July 2004 letter to the veteran, the RO has 
recognized pending claims for an increase in his service-
connected left knee and sciatic nerve disorders.  Those 
claims are again REFERRED to the RO for appropriate action.

The veteran insists in several statements that VA has not 
acted in accordance with a July 1993 decision by the Court.  
That decision stemmed from an appeal of an April 1990 Board 
decision that had denied claims for increased ratings for 
left sciatic nerve injury with foot drop, left hip arthritis, 
and a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
The Court dismissed the left sciatic nerve claim.  The 
arthritis and TDIU claims were vacated and remanded to the 
Board.  Those claims were then remanded by the Board in 
December 1993.  Following evidentiary development, an August 
1994 rating decision, among other things, assigned a 10 
percent rating for left hip arthritis and denied entitlement 
to TDIU.  A subsequent March 1995 rating decision granted 
TDIU.  Once TDIU was awarded, that was a full grant of the 
benefit sought on appeal.  The Board notes subsequent claims 
concerning the effective date of the award were considered.  
As for the left hip arthritis rating, as noted in the Board's 
April 1999 decision, the veteran and his representative 
clarified his intent to withdraw this issue from appeal after 
being granted the 10 percent rating.  Therefore, both issues 
remanded by the Court in 1993 have been addressed.


REMAND

Increased rating

Although the Board sincerely regrets the additional delay, 
the claim must be remanded to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It cannot 
be said, in this case, that there has been sufficient 
compliance when the RO.  The veteran has not been provided a 
VCAA letter notifying him of what was needed to substantiate 
this claim for a higher rating from 1987 to the present.  
Rather, the VCAA letter sent in October 2002 concerned what 
evidence would be needed to substantiate a higher rating 
currently.  Since the evidence needed to evaluate the 
disability properly retroactively to 1987 differs 
significantly from that needed to evaluate the disability 
now, the Board is constrained to remand the issue for 
compliance with the notice provisions contained in this law 
and to ensure the veteran has had full due process of law.  

Waiver

In July 2003, the Committee of the Montgomery RO denied the 
veteran a waiver of recovery of overpayment of VA 
compensation benefits in the calculated amount of $31,221.80.  
An audit was subsequently conducted in January 2004, which 
concluded the initial calculation of the overpayment was 
incorrect, and the correct amount of the overpayment was 
$38,739.60.

In the claims file is a statement dated July 10, 2003, which 
was received as part of a facsimile in October 2003.  This 
statement clearly reflects the veteran's intention to file a 
notice of disagreement (NOD) with the denial of waiver.  
However, the notice of disagreement is still pending, as a 
statement of the case (SOC) has not been issued.  It is 
proper to remand this claim because the veteran has not been 
provided a SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996); 
VAOPGCPREC 16-92.  

In his statements, the veteran has disagreed with the 
calculation of the overpayment and the circumstances 
surrounding the creation of the overpayment.  Following the 
January 2004 audit of his account, he again disagreed with 
"the amount of overpayment."  The veteran has clearly 
disputed the amount of the debt in question, and has thereby 
raised the issue of the propriety of creation of the 
overpayment.  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2004).  An informal dispute as to the amount 
or existence of the debt is defined in Department regulations 
as a communication in writing that questions whether the 
amount is accurate. Id.  

In light of the veteran's contentions, the Committee must 
address the issue of the amount of the debt in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  A grant 
or denial of a waiver presupposes the propriety of the 
creation of the overpayment in the first instance.  
Therefore, the issue of the amount and propriety of the debt 
may affect the merits and outcome of an adjudication of the 
waiver issue.  Some claims are so intimately connected that, 
in the interests of judicial economy and avoidance of 
piecemeal litigation, they should be appealed together.  
Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  
Therefore, the Board finds that it is necessary that the RO 
adjudicate the claim as to the amount and propriety of the 
debt prior to proceeding on the waiver issue.  Cf. Narron v. 
West, 13 Vet. App. 223 (1999); see also Parker v. Brown, 7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board).    

The issue of the propriety of the debt and entitlement to 
waiver of overpayment will be returned to the Board only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93 (1997); Archbold, supra.  

Accordingly, the case is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim on 
appeal - that is, evaluation of the 
disability from 1987 to the present.  The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the increased rating claim.  
If any such action does not resolve it, 
issue the veteran and his representative 
a supplemental statement of the case 
(SSOC).  The SSOC must include citation 
to all appropriate diagnostic codes in 
effect from 1987 to the present 
concerning muscle disabilities.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
further appellate review, if in order.  

3.  Provide the veteran and his 
representative with a determination on 
the issue of the amount and propriety of 
the debt, in the calculated amount of 
$38,739.60.  The notice this 
determination must include notice of the 
veteran's appellate rights with respect 
to this claim.  

4.  Provide the veteran an SOC as to the 
issue of entitlement to waiver of 
recovery of overpayment of VA 
compensation benefits in the calculated 
amount of $38,739.60.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2004).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


